NO. 07-06-0398-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JANUARY 30, 2007

                          ______________________________


                                  THERESE ANN LADD,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 17294-C; HON. PATRICK A. PIRTLE, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Therese Ann Ladd appeals from a judgment revoking her probation and adjudicating

her guilty of aggravated sexual assault of a child and indecency with a child by contact.

We affirm.

       The trial court initially deferred appellant’s adjudication of guilt and placed her on

community supervision. The State subsequently moved to adjudicate her guilty alleging

six violations of her probation. Appellant pled true to five of those alleged violations. The

court then granted the motion and adjudicated appellant guilty.
        Appellant’s counsel has filed a motion to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing he

has searched the record and found no arguable grounds for reversal. The motion and brief

illustrate that counsel notified appellant of her right to file her own brief. So too did we

inform appellant that any pro se response or brief she cared to file had to be filed by

January 29, 2007. To date, no response or request for extension of time to file a response

has been received.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They involve 1) error in revoking appellant’s probation, and

2) ineffective assistance of counsel. However, counsel has satisfactorily explained why

each argument lacks merit.

        We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has failed to reveal

such error.1

        Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice

Do not publish.




        1
          The judgment indicates that the trial court found appellant had comm itted all six alleged violations
of her probation. However, on the record, the trial court indicated that the allegations of failure to make
various payments were not the basis of its order. Nevertheless, appellant pled true to the allegation she failed
to register as a sex offend er an d there was s ufficient evidenc e to support the allegation she failed to attend
and suc ces sfully com plete s ex o ffender tre atm ent.

                                                        2